Citation Nr: 1131121	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-28 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability.  

2.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral hip disability, to include as secondary to a service-connected lumbar spine disability, and continued a 20 percent disability rating for a lumbar spine disability.  The Veteran testified before the Board in June 2007.  The Board remanded these claims in February 2008.  

The issue of entitlement to service connection for depression, to include as secondary to a service-connected lumbar spine disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral hip disability is aggravated by the service-connected lumbar spine disability.  

2.  The Veteran's lumbar spine disability has been manifested by pain, weakness, spasms, and stiffness.  It was not productive of any incapacitating episodes.  There was x-ray evidence of arthritis.  Ankylosis was not shown.  

3.  For the period since May 9, 2005, the Veteran had mild incomplete paralysis due to his right leg radiculopathy as a neurologic residual of his lumbar spine disability.

4.  For the period since May 9, 2005, the Veteran had mild incomplete paralysis due to his left leg radiculopathy as a neurologic residual of his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disability is aggravated by his service-connected lumbar spine disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  

2.  The criteria for a rating in excess of 20 percent disabling for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5236, 5237, 5238, 5239, 5242, 5243 (2010).

3.  The criteria for a 10 percent rating, but not greater, for right leg radiculopathy have been met since May 9, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5236, 5237, 5238, 5239, 5242, 5243, 4.124a, DC 8520 (2010).

4.  The criteria for a 10 percent rating, but not greater, for left leg radiculopathy have been met since May 9, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 5239, 5242, 5243, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, like arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).  

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran contends that he is entitled to service connection on a secondary basis for his bilateral hip disability due to his service-connected lumbar spine disability.  

On VA examination in September 2008, the Veteran complained of constant pain in both hips while sitting.  He reported that due to his hip pain, he was unable to drive, walk more than 50 yards, bend, squat, turn on his hips, or have sexual intercourse.  He stated that he felt that his legs had weakness due to his hip pain.  He needed assistive aids for walking and maintained that he had weakness, giving way, and instability in the right hip, and pain, stiffness, weakness, and weekly locking episodes in both hips.  He reported severe flare-ups every two to three weeks that lasted one to two days and were 90 percent disabling.  Examination revealed an antalgic gait with poor propulsion.  The Veteran's hips had crepitus, tenderness, painful movement, and guarding of movement.  Range of motion testing showed 90 degrees flexion, 30 degrees extension, 45 degrees adduction, 30 degrees abduction, 30 degrees internal rotation, and 50 degrees external rotation.  An x-ray of the bilateral hips indicated mild degenerative changes.  The examiner diagnosed the Veteran with bilateral hip degenerative joint disease and opined that although the Veteran's bilateral hip disorder was not proximately due to or the result of his service-connected low back disorder, it was at least as likely as not that the Veteran's bilateral hip disorder was aggravated by his service-connected low back disorder.  The examiner explained that review of the Veteran's bilateral hip series revealed that the Veteran had mild degenerative changes unrelated to his back disability.  The examiner further stated that a mild degenerative joint condition did not cause the extent of pain as found on the Veteran, and that the medical literature indicated that hip pain could originate from low back pain as found with this Veteran because all the nerves of both hips originated from the low back.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the September 2008 medical opinion is probative and persuasive based on the examiner's thorough and detailed examination of the Veteran, his review of the entire case file, and an adequate rationale.  In addition, while an August 2005 VA examination found that the Veteran's bilateral hip disability was not directly related to his period of service, there is no contrary competent medical opinion of record relating to whether the Veteran's bilateral hip disability was caused or aggravated by his service-connected lumbar spine disability.  Although the September 2008 examination failed to find a causative relationship between the bilateral hip disability and his service-connected lumbar spine disability, the Veteran's bilateral hip disability was found to be aggravated by his service-connected lumbar spine disability.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's bilateral hip disability, due to aggravation by his service-connected lumbar spine disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  Those provisions must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered groups of minor joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  Although there is X-ray evidence of arthritis in the lumbar spine, the Veteran is already in receipt of a rating in excess of 10 percent disabling under a limitation of motion diagnostic code, or under a diagnostic code whose rating is predicated on limitation of motion, for all periods under consideration.  Therefore, the criteria listed under Diagnostic Code 5003 cannot serve as a basis for an increased rating for the lumbar spine disability.  38 C.F.R. § 4.14 (2010).  The Board will therefore discuss the applicability of the other regulatory criteria.   

The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease provides for evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 percent);
 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5242, 5243 (2010).  Rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires evidence to show incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2010).  

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Code 5010-5242.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains to arthritis due to trauma and is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  Diagnostic Code 5242 pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  

Other applicable diagnostic codes include Diagnostic Code 5236, which contemplates sacroiliac injury and weakness; Diagnostic Code 5237, which contemplates lumbosacral strain; Diagnostic Code 5238, which contemplates spinal stenosis; Diagnostic Code 5239, which contemplates spondylolisthesis or segmental instability; and Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5243 (2010). 

It has not been contended or shown in this case that the Veteran currently has vertebral fracture or dislocation (Diagnostic Code 5235), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Specifically, no treatment record or VA examination show evidence of any vertebral fracture or dislocation, ankylosing spondylitis, or spinal fusion.  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in the instant case.  

On VA examination in May 2004, the Veteran complained of low back pain with a 7-8/10 level of severity and some right lower extremity radicular symptoms.  He reported flare-ups occurring about twice a month where the pain level would increase to a 10/10 in severity and he would have difficulty frequently getting out of bed.  He stated that standing helped the pain but that activity worsened his symptoms.  He denied the use of a cane, crutches, walker, or back brace.  He maintained that he had normal bowel function but a longstanding bladder problem from urinary difficulty.  Examination revealed that the Veteran had normal strength and sensation in his lower extremities.  Range of motion testing showed 85 degrees flexion, 20 degrees extension, 20 degrees lateral flexion on the left side, 15 degrees lateral flexion on the right side, and 20 degrees lateral rotation bilaterally.  An x-ray revealed minimal degenerative changes in the lumbar spine.  The examiner found that the Veteran had mildly to moderately decreased range of motion and opined that during flare-ups, the Veteran's range of motion decreased by an additional 15 to 20 percent.  The examiner concluded that the Veteran suffered predominantly from mechanical low back pain.  

At an August 2005 VA examination, the Veteran complained of a diffuse low back pain in the bilateral paraspinal area at the region of his iliac crest.  He denied midline pain and discrete leg pain.  He reported that he had constant, daily pain that was a 4/10 in severity but could progress to a 7/10 in severity with activities.  He stated that he had flare-ups of back pain about twice a month that lasted one to two days.  He maintained that during flare-ups, he had a difficult time just getting out of bed and his pain stayed at a 7-8/10 in severity until it resolved with time.  He also complained that his back pain was increased with forward flexion, prolonged sitting, and prolonged standing.  He denied the use of canes, crutches, a walker, or braces and reported no falls due to his back.  Examination revealed normal gait with laced shoes, which suggested that the Veteran had been able to tie his shoes since he was alone at the examination.  Range of motion testing showed 30 degrees flexion, 20 degrees extension, 25 degrees lateral rotation bilaterally, and 30 degrees lateral flexion bilaterally.  The examiner noted that although the Veteran had 30 degrees forward flexion, his range of motion improved on multiple repeated testing and that his flexion increased 40 additional degrees upon repetitive testing.  There was no additional lost motion upon repetitive testing for the other ranges of motion.  The examiner noted that during flare-ups, the Veteran lost 40 degrees of flexion, 15 degrees of extension, 10 degrees of lateral flexion bilaterally, and 5 degrees lateral rotation bilaterally.  The Veteran's bilateral lower extremities had normal strength and sensations throughout, and his reflexes were also normal.  An MRI indicated slightly decreased disc space at L4-L5 with a corresponding broad-based disc bulge at that level and a mild disc dessication throughout.  The MRI findings suggested age-appropriate disc changes.  The examiner found that much of the Veteran's back pain was secondary to degenerative disc disease.

On VA examination in September 2008, the Veteran complained of increased back pain with sciatic pain radiating down the posterior aspect of both legs towards his feet.  He reported having difficulty standing, sitting, walking, laying down, driving, and having sexual intercourse due to his severe back pain.  He stated that he had a history of erectile dysfunction, numbness, leg or foot weakness, unsteadiness, decreased motion, stiffness, spinal weakness, spasms, and pain.  He maintained that his daily lumbar spine pain was severe, constant, sharp, and nagging and that it radiated down both legs to his feet.  He reported that he had flare-ups about four to five times a week that lasted for hours and were 90 percent disabling.  He denied any assistive devices or aids but stated that he was unable to walk more than a few yards.  

Examination revealed muscle spasms, guarding, tenderness, weakness, and pain with motion.  The muscle spasm, localized tenderness, and guarding were severe enough to be responsible for abnormal gait.  The Veteran had normal posture, head position, and symmetry in appearance, but he had antalgic gait and poor propulsion.  He had no abnormal spinal curvatures.  The Veteran had active movement against resistance, normal muscle tone, and no muscle atrophy.  Sensory examination of the bilateral lower extremities was normal, and reflexes were also normal.  There was no evidence of lumbar spine ankylosis.  Range of motion testing showed 50 degrees flexion, 15 degrees extension, and 10 degrees lateral flexion and rotation.  There was pain on all ranges of motion.  Upon repetitive motion, there was pain but no additional loss of motion.  Lasegue's sign was positive.  An MRI indicated left lateral disc protrusion/herniation at L3-L4 and centrally at L4-L5; disc bulges at L2-L3, L3-L4, and L4-L5; foraminal narrowing at L2-L3 with foraminal stenosis at L3-L4 and foraminal narrowing at L4-L5; and straightened lumbar lordosis suggestive of musculoligamentous injury or sprain.  An x-ray of the lumbar spine revealed mild degenerative changes.  The examiner diagnosed the Veteran with left lateral disc protrusion/herniation at L3-L4 and centrally at L4-L5; disc bulges at L2-L3, L3-L4, and L4-L5; foraminal narrowing at L2-L3 with foraminal stenosis at L3-L4 and foraminal narrowing at L4-L5; and straightened lumbar lordosis consistent with low back muscle spasms.  The examiner opined that it was at least as likely as not that the Veteran's low back pain could significantly limit functional ability during low back flare-ups or with extended use based on the MRI findings and the fact that the medical literature indicated that flare-ups of degenerative disc disease could significantly limit functional ability.

Post-service VA and private medical records dated from June 2004 to October 2008 show that the Veteran received intermittent treatment for chronic low back pain.  An April 2004 x-ray of the lumbar spine reflected mild degenerative changes.  An October 2004 MRI revealed a broad-based posterior disc protrusion and facet arthrosis at L4-L5 that caused narrowing of both the neural foramen and lateral recesses.  The left L3-L4 neural foramen was narrowed by a mild intraforaminal disc protrusion.

In a May 9, 2005, VA medical report, the Veteran reported weakness in the bilateral lower extremities and maintained that both lower extremities felt like they were going to give out.  He stated that bladder function was within normal limits.  Examination revealed a casual gait with no evidence of gastrocnemius weakness in the toe walking.  Sensation in the medial mallelous, great toe, and lateral malleolus was decreased.  The Veteran had full strength in the right iliopsoas and right quadriceps femoris, but there was slight giving way in the left iliopsoas and left quadriceps femoris.  The strength was varied in the bilateral anterior tibialis, extensor hallicus longus, gastrocnemius, hamstrings, tibialis posterior, and gluteus medius.  Patellar reflexes were 2+, but Achilles reflexes were 0.5+.  Response to plantar stimulation was down bilaterally.  The Veteran had low back pain with bent leg raising, straight leg raising, flexion, abduction, and external rotation.  There was tenderness over the greater trochanter and the iliotibial band.  Peripheral vascular pulses were 2+ on the left side but unknown on the right side.  Temperature was warm.  The physician noted that the Veteran's MRI was significant for degenerative changes of the lumbar spine as well as bulging of the L4-L5 disc.  The physician diagnosed the Veteran with chronic low back pain syndrome and degenerative disc disease of L4-L5.  He reported that there was no suggestion of radiculopathy on history or examination.  

In a September 2008 letter, the Veteran's private treating chiropractor stated that he was currently treating the Veteran for sciatica with pain radiating down both legs.  The chiropractor reported that the treatments included specific chiropractic adjustments to realign the spine as well as low level laser therapy and pulsed electromagnetic energy.  Low level laser and led therapy was explained to be the use of specific wavelengths of light to promote improved healing time, pain reduction, increased circulation, and decreased swelling.  Electromagnetic spectrum energy was reported to help relieve pains in muscles and joints, even in deep tissue.  

The Veteran testified before the Board at a hearing in June 2007.  Testimony revealed, in pertinent part, that the Veteran's low back pain prevented him from being able to tie his shoes, pick up anything over 5 pounds, drive, do household chores, have sex, or participate in any recreational activities.  The Veteran testified that he had flare-ups every two or three days and that some of them were so severe that he would not get out of bed all day.  He reported that he had low back pain that radiated down to his legs, causing pain in his hips and ankles if he walked too much.  He stated that when he had severe back pain, he treated it by doubling up on his medication.  He maintained that his back pain was slightly relieved when he was in his swimming pool.

Lay statements from the Veteran's family members dated in April 2004 and June 2005 indicate, in pertinent part, that due to the Veteran's low back disability, he was unable to bend forward, sit, stand, or walk for long periods of time.  The Veteran was reported to be unable to get out of bed on some days and was also unable to play with his granddaughter.  He was noted as having to use a cane on some days.  The Veteran's wife maintained that she had to carry out most of the household chores because the Veteran was unable to do them.   

Under the criteria delineated in the General Rating Formula for Diseases and Injuries of the Spine, a higher rating of 40 percent is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5236, 5237, 5238, 5239, 5242, 5243 (2010).  At all of the above VA examinations in May 2004, August 2005, and September 2008, there was no evidence of any ankylosis of the spine.  There was also no evidence at the May 2004 and September 2008 VA examinations that the Veteran had 30 degrees or less of forward flexion.  The Board acknowledges that the Veteran initially had 30 degrees flexion at his August 2005 VA examination.  However, the August 2005 VA examiner found that upon repetitive testing, the Veteran's forward flexion improved and increased an additional 40 degrees, which would make his actual forward flexion 70 degrees.  Therefore, the Board finds that the schedular criteria of Diagnostic Codes 5236, 5237, 5238, 5239, 5242, and 5243 cannot serve as a basis for an increased rating.  

In evaluating whether Diagnostic Code 5243, pertaining to intervertebral disc syndrome, would entitle the Veteran to a higher rating, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  Although the Veteran reported having incapacitating episodes of his lumbar spine disability where he was unable to get out of bed, there was no evidence of incapacitating episodes as defined by VA regulation, where a physician prescribed any bed rest in addition to treatment.  Thus, the Board finds that the Veteran is not entitled to an increased rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating if his chronic orthopedic and neurological manifestations are evaluated separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, at all of the above VA examinations in May 2004, August 2005, and September 2008, there was no evidence of any ankylosis of the spine.  On VA examination in May 2004, the Veteran had 85 degrees flexion, and at his September 2008 VA examination, he had 50 degrees flexion.  The Board acknowledges that the Veteran initially had 30 degrees flexion at his August 2005 VA examination.  However, the August 2005 VA examiner found that upon repetitive testing, the Veteran's forward flexion improved and increased an additional 40 degrees, which would make his actual forward flexion 70 degrees.  These orthopedic manifestations would not warrant a rating in excess of 20 percent under the general rating formula.  The requirement for a higher rating under the general rating formula, forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, is not demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

The Veteran has complained of neurological abnormalities related to his lumbar spine disability, including pain that radiated into both legs.  The Board finds that the current medical evidence shows that the Veteran has neurological abnormalities due to his lumbar spine disability as of May 9, 2005.  The medical evidence also indicates that the Veteran has continued to experience neurological abnormalities due to his lumbar spine disabilities since then and has been receiving treatment for sciatica from a private chiropractor.  Therefore, the Board finds that the separate 10 percent ratings for neurological impairment of right-sided and left-sided sciatica is warranted as of May 9, 2005, the date first shown in the medical evidence of record that the criteria for compensable separate ratings were met following revision of the rating criteria to provide for such a rating.  The Board finds that higher ratings for right leg and left leg radiculopathy are not warranted because the involvement is wholly sensory and more nearly approximates the criteria of mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).    

The Veteran has been assigned a disability rating of 20 percent under the rating criteria for lumbosacral strain.  The Board finds that the criteria for a rating greater than 20 percent for the spine disability are not met under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion.  Even upon repetitive motion and during flare-ups, the Veteran has not been found to have any ankylosis of the spine, nor has his flexion been limited to 30 degrees.  On VA examination in May 2004, the Veteran was found to have 85 degrees flexion and to only lose an additional 15 to 20 percent motion during flare-ups, which would only decrease his flexion to about 68 degrees.  At his August 2005 VA examination, the Veteran initially had 30 degrees flexion, but this flexion actually improved to 70 degrees flexion upon repetitive motion.  The VA examiner also estimated that the Veteran lost 40 degrees of motion during flare-ups, which would only decrease his flexion to about 50 degrees during flare-ups.  As for his September 2008 VA examination, the Veteran had 50 degrees flexion, but there was no additional loss of motion upon repetitive motion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating based on loss of additional motion upon flare-ups or repetitive motion.     

In sum, the weight of the credible evidence demonstrates that the orthopedic manifestations of the Veteran's lumbar spine disability warrant no more than a 20 percent rating.  However, the Board finds that the Veteran is entitled to two separate 10 percent ratings under Diagnostic Code 8520 for the neurological components of his lumbar spine disability as of May 9, 2005.  The Board has resolved all reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Extra-schedular Consideration

The Board finds no evidence that the Veteran's service-connected lumbar spine disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected lumbar spine disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the lumbar spine disability or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005, March 2006, and June 2008; a rating decision in September 2005; and a statement of the case in August 2006.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the September 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.














	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a bilateral hip disability is granted.  

A rating in excess of 20 percent for a lumbar spine disability is denied.

A separate 10 percent rating for the neurological manifestations of the lumbar spine disability of sciatica in the right leg under Diagnostic Code 8520 is granted, as of May 9, 2005.  

A separate 10 percent rating for the neurological manifestations of the lumbar spine disability of sciatica in the left leg under Diagnostic Code 8520 is granted, as of May 9, 2005.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


